DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on May 24, 2021.  Claims 1-26 are pending in the application.
Status of Objections and Rejections
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21 and 23-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 23, and 26 recite “the first insulator layer” in claim 21, line 1, in claim 23, lines 2-3, in claim 26, line 2.  There is insufficient antecedent basis for this limitation in the claims.  It is suggested to change into “the insulator layer.”
Claims 24 and 25 recite “at least four electrodes” in claim 24, lines 1-2 and in claim 25, lines 1-2.  It is unclear whether these at least four electrodes are the same as the plurality of electrodes comprising the sensing electrode, the counter electrode or the high surface area electrode in claim 1.  For the purpose of compact prosecution, claims 
Claim 26 recites “the dielectric layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “a dielectric layer.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9-10, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou (U.S. 4,812,221) in view of Hayashi (K. Hayashi, Chemical Sensor Using Polarity Controlled Fractal Surface, Transducers ’01, Eurosensors XV, The 11th International Conference on Solid-State Sensors and Actuators, Munich, Germany, June 10-14, 2001, page 1770-73).
Regarding claims 1-2 and 4, Madou teaches an electrochemical sensor (Fig. 1; Col. 2, line 50: a gas sensor 10; Col. 4; lines 31-38: the sensing electrodes 20 can be any of the electrodes normally utilized in electrochemical measurement; thus the gas sensor 10 including the sensing electrode 20 is deemed to be electrochemical sensor) comprising:
a substrate (Col. 2, lines 51-52: a substrate 12 having a first surface 14 and a second surface 16; Col. 5, lines 23-25: the substrate 12 can be made of any of a number of materials, e.g., semiconductors); 
an insulator layer disposed on the substrate (Fig. 1: dielectric layer 22);
a plurality of electrodes comprising a sensing electrode (Fig. 1; Col. 2, line 56: sensing electrode 20) and a counter electrode (Fig. 1; Col. 3, line 1: counter electrode , the sensing electrode, disposed on the insulator layer (Fig. 1: indicating sensing electrode 20 disposed on the dielectric layer 22), and the counter electrode disposed on the insulator layer (Fig. 1: indicating counter electrodes 24 disposed on the dielectric layer 22) such that at least the counter electrode is not in contact with the substrate (Fig. 1: indicating the counter electrodes 24 is not in contact with the substrate 12);
an electrolyte (Fig. 1; Col. 3, lines 3-4: an electrolytic medium 26) disposed on at least a portion of the sensing electrode and the counter electrode (Fig. 1: showing the electrolytic medium 26 disposed on the counter electrodes 24 and the sensing electrode 20).

Madou does not explicitly disclose a high surface area electrode disposed on the sensing electrode; wherein the high surface area electrode comprises a fractal metal electrode (claim 1) or the high surface area electrode comprises a porous material (claim 2) or the fractal metal electrode comprises a fractal platinum electrode (claim 4).
However, Hayashi teaches a chemical sensor (page 1770, [Summary] line 1) for the purpose to detect taste and odor (page 1770, Col. 1, para. 2, lines 1-2) gas (page 1771, Col. 1, para. 1, line 5).  Hayashi teaches a platinum plate as a working electrode (page 1770, Col. 2, para. 4, lines 1-2), and the Pt plate was pretreated to make microscopic surface structure different (page 1771, Col. 1, para. 4, lines 1, 6-7), e.g., making many microscopic voids on Pt surface (page 1771, Col. 1, para. 4, lines 9-10), which has a fractal geometric structure on the surface of the Pt electrode (page 1771, Col. 2, para. 1, lines 11-12).  Here, the surface fractal structure of Pt is deemed to be the high surface area electrode disposed on the Pt plate that is deemed to be the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by incorporating the fractal electrode with high surface area (i.e., the fractal geometric structure on the surface of the electrode) disposed on the sensing electrode (i.e., the Pt plate of Hayashi, corresponding to the sensing electrode 20 of Madou) with a fractal morphology as taught by Hayashi because the fractal surface leads to high sensitive and much informational chemical sensor (page 1770 Col. 2, para. 2, lines 13-15).
The designation “printed” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Madou in view of Hayashi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claims 5-6, the designations “formed by electrochemical deposition” in claim 5 and “formed in a metal solvent mixture or a particle-free complex conductive ink” in claim 6 are product-by-process limitations.  There is no apparent difference between the claimed high surface area electrode and the prior art as taught by Madou in view of Hayashi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 7, Madou teaches the plurality of electrodes comprise a counter electrode (Fig. 1: counter electrodes 24) and a reference electrode (Fig. 2: reference electrode 25). 

Regarding claim 9, Madou and Hayashi discloses all limitations of claim 1 as applied to claim 1.  Madou does not explicitly disclose the high surface area electrode comprises gold.
However, Hayashi teaches the high surface area electrode comprises platinum (page 1771, Col. 1, para. 4, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by incorporating the high 

Regarding claim 10, Madou teaches the substrate (Fig. 1: the substrate 12) comprises a silicon substrate (Fig. 1; Col. 2, lines 65-66: the substrate 12 is a conductor or semiconductor, e.g., silicon) with micro-channels (Fig. 1; Col. 4, lines 51-52: the porous member 30 may be porous silicon; thus the porous member 30 having micro-channels inside).

Regarding claim 23, Madou teaches the plurality of electrodes (Fig. 1: working electrode 20 and counter electrodes 24) are arranged in a co-planar, non-overlapping arrangement on the surface of the first insulator layer (Fig. 1: indicating the electrodes arranged in a co-planar, non-overlapping arrangement on the surface of the dielectric layer 22).

Regarding claim 24, Madou teaches the electrochemical sensor comprising at least four electrodes, wherein at least two sensing electrodes are configured to detect more than one target chemical species or gas (Col. 5, lines 49-52: providing an array of gas sensors 10, thus making the sensor having at least four electrodes, which allows for 

Regarding claim 25, Madou teaches the electrochemical sensor comprising at least four electrodes (Col. 5, lines 49-52: providing an array of gas sensors 10; thus making the sensor having at least four electrodes).
The designation “configured to enable diagnostic tests to be conducted during operation of the MEMS-based electrochemical sensor, continuously, periodically, or aperiodically” is deemed to be functional limitations in apparatus claims with regard to the intended use and the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Madou modified by Hayashi has all structures as presently claimed and thus is capable of performing the operation of the electrochemical sensor continuously, periodically, or aperiodically for diagnostic tests in the claim.
Claim(s) 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou in view of Hayashi, and further in view of in view of Vaddiraju (U.S. Patent Pub. 2018/0328877).
Regarding claims 8 and 26, Madou and Hayashi disclose all limitations of claim 1 as applied to claim 1.  Madou and Hayashi do not explicitly disclose a dielectric layer formed over at least a portion of a top surface of the insulator layer and also over a 
However, Vaddiraju teaches an analyte sensor 10 includes an insulating dielectric layer over the first side 14 (i.e., the top surface) of the base layer 12 that is deemed to be the substrate (Fig. 2; [0045] lines 2-3).  The insulating dielectric layer 30 is provided to prevent diffusion of the electrochemically active constituent to the electrode’s electrochemically active surface for the purpose of accurately controlling the electrode signal level ([0045] lines 8-11).  Thus, Vaddiraju teaches a dielectric layer (Fig. 2: insulating dielectric layer 30) formed over at least a portion of a top surface of the insulator layer (Fig. 2: indicating the dielectric layer 30 is over the substrate 12; thus the dielectric layer 30 must be over the insulator layer of the combined Madou and Hayashi) and also over a portion of each of the sensing electrode and the counter electrode (Fig. 2: indicating the dielectric layer 30 is over a portion of the sensing electrode and counter electrodes 22 and 24).  Further, Vaddiraju teaches the dielectric layer is formed over at least at least a portion of the top surface of the first insulator layer that is not covered by the plurality of electrodes (Fig. 2: indicating the dielectric layer 30 is over the top surface of the base layer 12 that is not covered by the electrodes 22 and 24; thus the dielectric layer 30 must be over the insulator layer of the combined Madou and Hayashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou and Hayashi by incorporating a dielectric layer between the electrodes as taught by Vaddiraju because .
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou in view of Hayashi, and further in view of in view of Zribi (U.S. Patent Pub. 2013/0277217).
Regarding claim 21, Madou and Hayashi disclose all limitations of claim 1 as applied to claim 1.  Madou and Hayashi do not explicitly disclose the first insulator layer is polymeric insulator layer on top of the substrate.
However, Zribi teaches a thin film gas sensor 40 (Fig. 2; [0013] lines 1-2) includes a semiconductor wafer 46 formed of silicon or similar material and a dielectric layer 47 on the semiconductor wafer (Fig. 2; [0013] lines 9-10).  Dielectric layer 47 may be composed of a material such as silicon dioxide (SiO2), a silicon nitride (SixNy) dielectric, other polymeric dielectrics ([0013] lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou and Hayashi by replacing the insulator of silicon dioxide with the polymeric dielectrics as taught by Zribi because polymeric dielectrics is alternative insulating material to the silicon dioxide.  The suggestion for doing so would have been that polymeric dielectrics is a suitable material for being the insulator layer on top of the substrate and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou in view of Hayashi, and further in view of in view of Kraft (U.S. Patent Pub. 2016/0351515).
Regarding claim 22, Madou and Hayashi disclose all limitations of claim 1 as applied to claim 1.  Madou and Hayashi do not explicitly disclose a second insulator layer disposed on the opposite side of the substrate.
However, Kraft teaches a semiconductor device for further manufacturing a gas sensor (Fig. 1-2; [0026] lines 1-4).  The semiconductor substrate 1, which may be silicon, has a dielectric layer 2 on the top surface (Fig. 1, 7-8; [0024] lines 1-3).  A further dielectric layer 21 on the backside is formed to insulate the semiconductor material (Fig. 8; [0033] lines 2-6).  Thus, Kraft teaches a second insulator layer (Fig. 8: dielectric layer 21) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou and Hayashi by incorporating a second insulator layer disposed on the opposite side of the substrate as taught by Kraft because the second insulator layer would insulate the semiconductor material for the opposite side ([0033] lines 5-6).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues Koklu does not disclose a printed fractal metal electrode (page 9, para. 2, lines 1-2).  This argument is moot because prior art, Hayashi, is now relied on to teach the fractal metal electrode (Hayashi, page 1771, Col. 1, para. 4, lines 1, 6-7, 9-10; page 1771, Col. 2, para. 1, lines 11-12) disposed on the sensing electrode (page 1770, Col. 2, para. 3, lines 1-2).  Although Hayashi does not explicitly disclose the fractal metal electrode is printed, the designation “printed” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Madou in view of Hayashi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 10, section of Impermissible hindsight) because both Madou and Koklu have different problems and different solutions and thus there would have been no motivation to have combined Madou and Koklu to have reached the claimed invention (page 13, para. 3, lines 1-3).  Examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant’s argument is (1) unpersuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); (2) moot because prior art, Hayashi, is now relied on to teach metallic electrodes with high specific surface areas and fractal morphology leads to high sensitive and much informational chemical sensor (Hayashi, page 1770 Col. 2, para. 2, lines 13-15), which has the same solution, i.e., increasing effective surface area of electrodes, as the solution of Madou.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795               

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795